PER CURIAM.
Having considered the appellant’s response to this Court’s order of December 17, 2003, we dismiss this appeal as premature. The order on appeal reserved jurisdiction to determine collateral source set-offs, thereby rendering it nonfinal. Even assuming that the reservation of jurisdiction to determine collateral source set-offs could be extinguished by the parties’ failure to file a motion seeking such set-offs, *1218and assuming this left nothing further for the court to determine, nevertheless, the instant order would still be nonfinal. See Neuman v. Neuman, 858 So.2d 1273 (Fla. 1st DCA 2003); Ponton v. Gross, 576 So.2d 910, 911 (Fla. 1st DCA 1991).
DISMISSED.
BARFIELD, KAHN and HAWKES, JJ., concur.